Appellant is under conviction for passing a forged instrument, his punishment having been assessed at confinement in the penitentiary for three years.
By affidavit of the sheriff of Red River County it is made to appear that pending this appeal appellant was confined in the jail of Red River County from which he has escaped and up to the present time has not been recaptured. Under Article 824, 1925 Revision, the jurisdiction of this Court is ousted by reason of appellant's escape and the appeal is dismissed.
Appeal dismissed.